DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2021 has been entered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph of claims 2 and 30-32.  The rejection has been withdrawn.
Applicant’s amendment distinguishes from US2009/0270280A1 (Zhang).  The rejection over Zhang has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DaLesia H. Boyd on 8 September 2021.
	Please amend claims 2, 26, 27, 30 and 35 as follows:
	
	
2.(Currently Amended) The method of claim 1,  wherein the hygroscopic fluid further comprises 

1, wherein the hygroscopic fluid has a water activity from about 0.5 to about 0.8.

27. (Currently amended) The method of claim 1, wherein the hygroscopic fluid has a water activity from about 0.6 to about 0.7.

30. (Currently Amended) The method of claim 1, wherein the amino alcohol, the amino alcohol further comprises 

35. (Currently Amended) A method comprising:
introducing a salt-free invert emulsion into a subterranean formation, wherein the salt-free invert emulsion has an external phase comprising a hydrocarbon fluid, and an internal phase consisting essentially of fresh water and a hygroscopic fluid comprising an amino alcohol comprising n-methyl diethanol amine
performing a subterranean formation operation, wherein the internal phase is about 1% to about 50% by volume of total salt-free invert emulsion, wherein the hygroscopic fluid is diluted with fresh water such that the hygroscopic fluid is about 50% to about 75% by volume of the internal phase of the salt-free invert emulsion, wherein the hygroscopic fluid has a water activity from about 0.3 to about 1.0, wherein the salt-free invert emulsion has a shale retention greater than about 95%.


Allowable Subject Matter
Claims 1, 2, 4, 6-8, 21-33 and 35 are  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768